

116 HR 3430 IH: To amend title XVIII of the Social Security Act to extend funding for quality measure endorsement, input, and selection under the Medicare program.
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3430IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Ms. Judy Chu of California (for herself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to extend funding for quality measure endorsement,
			 input, and selection under the Medicare program.
	
		1.Extension of funding for quality measure endorsement, input, and selection under Medicare program
 (a)In generalSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— (1)by striking and $7,500,000 and inserting $7,500,000; and
 (2)by striking and 2019. and inserting and 2019, and $30,000,000 for each of fiscal years 2020 through 2022.. (b)Input for removal of measuresSection 1890(b) of the Social Security Act (42 U.S.C. 1395aaa(b)) is amended by inserting after paragraph (3) the following:
				
 (4)Removal of MeasuresThe entity may provide input to the Secretary on quality and efficiency measures described in paragraph (7)(B) that could be considered for removal..
 (c)Prioritization of measure endorsementSection 1890(b) of the Social Security Act (42 U.S.C. 1395aaa(b)) is amended by adding at the end the following:
				
 (9)Prioritization of measure endorsementThe Secretary— (A)during the period beginning on the date of the enactment of this paragraph and ending on December 31, 2023, shall prioritize the endorsement of measures relating to maternal morbidity and mortality by the entity with a contract under subsection (a) in connection with endorsement of measures described in paragraph (2);
 (B)on and after January 1, 2024, may prioritize the endorsement of such measures by such entity.. 